                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 1 of 17 Page ID #:158




                                                          1 Thomas C. Hurrell, State Bar No. 119876
                                                            E-Mail: thurrell@hurrellcantrall.com
                                                          2 Diane Martinez, State Bar No. 276499
                                                            E-Mail: dmartinez@hurrellcantrall.com
                                                          3 Roy Garcia, State Bar No. 302703
                                                            E-Mail: rgarcia@hurrellcantrall.com
                                                          4 HURRELL CANTRALL LLP
                                                            300 South Grand Avenue, Suite 1300
                                                          5 Los Angeles, California 90071
                                                            Telephone: (213) 426-2000
                                                          6 Facsimile: (213) 426-2020
                                                          7 Attorneys for Defendants, COUNTY OF LOS ANGELES, LOS ANGELES
                                                            COUNTY SHERIFF'S DEPARTMENT and SHERIFF ALEX VILLANUEVA
                                                          8
                                                          9                     UNITED STATES DISTRICT COURT
                                                        10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                        11
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300




                                                        12 ESTATE OF ERIC ESTEBAN                     CASE NO. 2:21-cv-01388-SB(Ex)
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                           BRICENO, Deceased, through his              ___________
                         TELEPHONE (213) 426-2000




                                                        13 successor in interest Blanca Luisa         [PROPOSED] STIPULATED
                                                           Briceno and BLANCA LUISA                   PROTECTIVE ORDER
                                                        14 BRICENO, individually and as
                                                           successor in interest; and JUAN
                                                        15 MANUEL BRICENO, individually and           [Assigned to Hon. Stanley Blumenfeld,
                                                           as successor in interest,                  Jr., Courtroom "6C"]
                                                        16
                                                                        Plaintiffs,
                                                        17
                                                                 v.
                                                        18
                                                           COUNTY OF LOS ANGELES, LOS
                                                        19 ANGELES COUNTY SHERIFF'S
                                                           DEPARTMENT, SHERIFF ALEX
                                                        20 VILLANUEVA, and DOES 1 to 10,
                                                        21              Defendants.
                                                        22
                                                        23 I.     PURPOSES AND LIMITATIONS
                                                        24        As the parties have represented that discovery in this action is likely to
                                                        25 involve production of confidential or private information for which special
                                                        26 protection from public disclosure and from use for any purpose other than
                                                        27 prosecuting this litigation may be warranted, this Court enters the following
                                                        28 Protective Order. This Order does not confer blanket protections on all disclosures
                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 2 of 17 Page ID #:159




                                                          1 or responses to discovery. The protection it affords from public disclosure and use
                                                          2 extends only to the limited information or items that are entitled to confidential
                                                          3 treatment under the applicable legal principles. Further, as set forth in Section 13.3,
                                                          4 below, this Protective Order does not entitle the parties to file confidential
                                                          5 information under seal. Rather, when the parties seek permission from the court to
                                                          6 file material under seal, the parties must comply with Civil Local Rule 79-5 and
                                                          7 with any pertinent orders of District Judge Stanley Blumenfeld, Jr. and Magistrate
                                                          8 Judge Charles F. Eick.
                                                          9        If any material disclosed or obtained in the course of the instant litigation is
                                                        10 intended to be used for any purpose other than prosecuting this litigation, the party
                                                        11 seeking public disclosure or dissemination of such materials must first seek approval
  LLP




                                                        12 from the Court.
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 II.     GOOD CAUSE STATEMENT
                         TELEPHONE (213) 426-2000




                                                        14         This action is likely to involve confidential information pertaining to
                                                        15 personnel records and other materials subject to privacy protections for which
                                                        16 special protection from public disclosure and from use for any purpose other than
                                                        17 prosecution of this action is warranted. Limiting disclosure of these documents to
                                                        18 the context of this litigation as provided herein will, accordingly, further important
                                                        19 law enforcement objections and interests, including the safety of personnel and the
                                                        20 public, as well as individual privacy rights of plaintiffs, the individual defendants,
                                                        21 and third parties. Such confidential materials and information consist of, among
                                                        22 other things, materials entitled to privileges and/or protections under the following:
                                                        23 United States Constitution, First Amendment; the California Constitution, Article I,
                                                        24 Section 1; California Penal Code §§ 832.5, 832.7 and 832.8; California Evidence
                                                        25 Code §§ 1040 and 1043 et. seq; the Privacy Act of 1974, 5 U.S.C. § 552; Health
                                                        26 Insurance Portability and Accountability Act of 1996 (HIPPA); the right to privacy;
                                                        27 decisional law relating to such provisions; and information otherwise generally
                                                        28 unavailable to the public, or which may be privileged or otherwise protected from

                                                                                                       -2-
                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 3 of 17 Page ID #:160




                                                          1 disclosure under state or federal statutes, court rules, case decisions, or common
                                                          2 law. Defendants also contend that such confidential materials and information
                                                          3 consist of materials entitled to the Official Information Privilege.
                                                          4        Confidential information with respect to the Defendants may include, but is
                                                          5 not limited to: personnel files; internal investigative files and documents; email and
                                                          6 written correspondence records; and policies and procedures that are kept from the
                                                          7 public in the ordinary course of business, as well as other information that is not
                                                          8 generally available to the public and is subject to the Official Information Privilege
                                                          9 and other privileges. Confidential information with financial records; email and
                                                        10 written correspondence records; video footage and/or photographs of the incident;
                                                        11 and psychological and medical notes, evaluations, reports, and treatment plans.
  LLP




                                                        12         Testimony taken at a deposition may be designated as Confidential by making
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 a statement to that effect on the record at the deposition. Arrangements shall be
                         TELEPHONE (213) 426-2000




                                                        14 made with the court reporter transcribing the deposition to separately bind such
                                                        15 portions of the transcript containing information designated as Confidential, and to
                                                        16 label such portions appropriately. Photographs, video or audio footage obtained
                                                        17 through the course of discovery or otherwise may not be used for any purpose other
                                                        18 than litigating this lawsuit. The parties agree to refrain from directly or indirectly
                                                        19 disclosing or publicly disseminating deposition testimony, and/or photographs,
                                                        20 video or audio footage obtained through the course of discovery or otherwise,
                                                        21 specifically including, but not limited to, dissemination via billboard advertisements,
                                                        22 print and online media organizations, or any other internet posting or social media.
                                                        23 If any party intends to use such materials for any purpose other than litigating this
                                                        24 lawsuit, the party seeking public disclosure must first seek approval from the Court.
                                                        25         In light of the nature of the claims and allegations in this case and the parties’
                                                        26 representations that discovery in this case will involve the production of confidential
                                                        27 records, and in order to expedite the flow of information, to facilitate the prompt
                                                        28 resolution of disputes over confidentiality of discovery materials, to adequately

                                                                                                       -3-
                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 4 of 17 Page ID #:161




                                                          1 protect information the parties are entitled to keep confidential, to ensure that the
                                                          2 parties are permitted reasonable necessary uses of such material in connection with
                                                          3 this action, to address their handling of such material at the end of the litigation, and
                                                          4 to serve the ends of justice, a protective order for such information is justified in this
                                                          5 matter. The parties shall not designate any information/documents as confidential
                                                          6 without a good faith belief that such information/documents have been maintained
                                                          7 in a confidential, non-public manner, and that there is good cause or a compelling
                                                          8 reason why it should not be part of the public record of this case.
                                                          9 III.    DEFINITIONS
                                                        10          3.1.   Action:   The instant action: Estate of Eric Esteban Briceno, et al. v.
                                                        11 County of Los Angeles, et al., Case No. 2:21-cv-01388-SB(Ex)
  LLP




                                                        12          3.2.   Challenging Party: a Party or Non-Party that challenges the
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 designation of information or items under this Order.
                         TELEPHONE (213) 426-2000




                                                        14          3.3.   “CONFIDENTIAL” Information or Items: information (regardless of
                                                        15 how it is generated, stored or maintained) or tangible things that qualify for
                                                        16 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                                        17 the Good Cause Statement.
                                                        18          3.4.   Counsel: Outside Counsel of Record and House Counsel (as well as
                                                        19 their support staff).
                                                        20          3.5.   Designating Party: a Party or Non-Party that designates information or
                                                        21 items that it produces in disclosures or in responses to discovery as
                                                        22 “CONFIDENTIAL.”
                                                        23          3.6.   Disclosure or Discovery Material: all items or information, regardless
                                                        24 of the medium or manner in which it is generated, stored, or maintained (including,
                                                        25 among other things, testimony, transcripts, and tangible things), that are produced or
                                                        26 generated in disclosures or responses to discovery in this matter.
                                                        27          3.7.   Expert: a person with specialized knowledge or experience in a matter
                                                        28 pertinent to the litigation who has been retained by a Party or its counsel to serve as

                                                                                                        -4-
                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 5 of 17 Page ID #:162




                                                          1 an expert witness or as a consultant in this Action.
                                                          2        3.8.   House Counsel: attorneys who are employees of a party to this Action.
                                                          3 House Counsel does not include Outside Counsel of Record or any other outside
                                                          4 counsel.
                                                          5        3.9.   Non-Party: any natural person, partnership, corporation, association, or
                                                          6 other legal entity not named as a Party to this action.
                                                          7        3.10. Outside Counsel of Record: attorneys who are not employees of a
                                                          8 party to this Action but are retained to represent or advise a party to this Action and
                                                          9 have appeared in this Action on behalf of that party or are affiliated with a law firm
                                                        10 which has appeared on behalf of that party, and includes support staff.
                                                        11         3.11. Party: any party to this Action, including all of its officers, directors,
  LLP




                                                        12 employees, consultants, retained experts, and Outside Counsel of Record (and their
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 support staffs).
                         TELEPHONE (213) 426-2000




                                                        14         3.12. Producing Party: a Party or Non-Party that produces Disclosure or
                                                        15 Discovery Material in this Action.
                                                        16         3.13. Professional Vendors:       persons or entities that provide litigation
                                                        17 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                        18 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                        19 and their employees and subcontractors.
                                                        20         3.14. Protected Material:     any Disclosure or Discovery Material that is
                                                        21 designated as “CONFIDENTIAL.”
                                                        22         3.15. Receiving Party: a Party that receives Disclosure or Discovery
                                                        23 Material from a Producing Party.
                                                        24 IV.     SCOPE
                                                        25         The protections conferred by this Order cover not only Protected Material (as
                                                        26 defined above), but also (1) any information copied or extracted from Protected
                                                        27 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
                                                        28 and (3) any deposition testimony, conversations, or presentations by Parties or their

                                                                                                       -5-
                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 6 of 17 Page ID #:163




                                                          1 Counsel that might reveal Protected Material, other than during a court hearing or at
                                                          2 trial.
                                                          3          Any use of Protected Material during a court hearing or at trial shall be
                                                          4 governed by the orders of the presiding judge. This Order does not govern the use
                                                          5 of Protected Material during a court hearing or at trial.
                                                          6 V.       DURATION
                                                          7          Even after final disposition of this litigation, the confidentiality obligations
                                                          8 imposed by this Order shall remain in effect until a Designating Party agrees
                                                          9 otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                        10 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                                        11 or without prejudice; and (2) final judgment herein after the completion and
  LLP




                                                        12 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 including the time limits for filing any motions or applications for extension of time
                         TELEPHONE (213) 426-2000




                                                        14 pursuant to applicable law.
                                                        15 VI.       DESIGNATING PROTECTED MATERIAL
                                                        16           6.1   Exercise of Restraint and Care in Designating Material for Protection.
                                                        17 Each Party or Non-Party that designates information or items for protection under
                                                        18 this Order must take care to limit any such designation to specific material that
                                                        19 qualifies under the appropriate standards. The Designating Party must designate for
                                                        20 protection only those parts of material, documents, items, or oral or written
                                                        21 communications that qualify so that other portions of the material, documents,
                                                        22 items, or communications for which protection is not warranted are not swept
                                                        23 unjustifiably within the ambit of this Order.
                                                        24           Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                        25 that are shown to be clearly unjustified or that have been made for an improper
                                                        26 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                        27 unnecessary expenses and burdens on other parties) may expose the Designating
                                                        28 Party to sanctions.

                                                                                                        -6-
                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 7 of 17 Page ID #:164




                                                          1        If it comes to a Designating Party’s attention that information or items that it
                                                          2 designated for protection do not qualify for protection, that Designating Party must
                                                          3 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                          4        6.2    Manner and Timing of Designations. Except as otherwise provided in
                                                          5 this Order (see, e.g., second paragraph of Section 6.2(a) below), or as otherwise
                                                          6 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                          7 under this Order must be clearly so designated before the material is disclosed or
                                                          8 produced.
                                                          9        Designation in conformity with this Order requires:
                                                        10         (a) for information in documentary form (e.g., paper or electronic documents,
                                                        11 but excluding transcripts of depositions), that the Producing Party affix at a
  LLP




                                                        12 minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”),
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 to each page that contains protected material. If only a portion or portions of the
                         TELEPHONE (213) 426-2000




                                                        14 material on a page qualifies for protection, the Producing Party also must clearly
                                                        15 identify the protected portion(s) (e.g., by making appropriate markings in the
                                                        16 margins).
                                                        17         A Party or Non-Party that makes original documents available for inspection
                                                        18 need not designate them for protection until after the inspecting Party has indicated
                                                        19 which documents it would like copied and produced. During the inspection and
                                                        20 before the designation, all of the material made available for inspection shall be
                                                        21 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                        22 documents it wants copied and produced, the Producing Party must determine which
                                                        23 documents, or portions thereof, qualify for protection under this Order. Then, before
                                                        24 producing the specified documents, the Producing Party must affix the
                                                        25 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                                        26 portion or portions of the material on a page qualifies for protection, the Producing
                                                        27 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                                        28 markings in the margins).

                                                                                                      -7-
                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 8 of 17 Page ID #:165




                                                          1        (b) for testimony given in depositions that the Designating Party identifies on
                                                          2 the record, before the close of the deposition as protected testimony. Photographs,
                                                          3 video or audio footage taken at a deposition may not be used for any purpose other
                                                          4 than litigating this lawsuit. The parties agree to refrain from directly or indirectly
                                                          5 disclosing or publicly disseminating deposition testimony, and/or photographs,
                                                          6 video or audio footage obtained through the course of discovery or otherwise,
                                                          7 specifically including, but not limited to, print and online media organizations, or
                                                          8 any other internet posting or social media. If any party intends to use such materials
                                                          9 for any purpose other than litigating this lawsuit, the party seeking public disclosure
                                                        10 must first seek approval from the Court.
                                                        11         (c) for information produced in some form other than documentary and for
  LLP




                                                        12 any other tangible items, that the Producing Party affix in a prominent place on the
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 exterior of the container or containers in which the information is stored the legend
                         TELEPHONE (213) 426-2000




                                                        14 “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                        15 protection, the Producing Party, to the extent practicable, shall identify the protected
                                                        16 portion(s).
                                                        17         6.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                        18 failure to designate qualified information or items does not, standing alone, waive
                                                        19 the Designating Party’s right to secure protection under this Order for such material.
                                                        20 Upon timely correction of a designation, the Receiving Party must make reasonable
                                                        21 efforts to assure that the material is treated in accordance with the provisions of this
                                                        22 Order.
                                                        23 VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                        24         7.1    Timing of Challenges.      Any Party or Non-Party may challenge a
                                                        25 designation of confidentiality at any time that is consistent with the Court’s
                                                        26 Scheduling Order.
                                                        27         7.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                        28 resolution process under Local Rule 37-1 et seq.

                                                                                                      -8-
                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 9 of 17 Page ID #:166




                                                          1        7.3   The burden of persuasion in any such challenge proceeding shall be on
                                                          2 the Designating Party. Frivolous challenges, and those made for an improper
                                                          3 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                          4 parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                          5 Party has waived or withdrawn the confidentiality designation, all parties shall
                                                          6 continue to afford the material in question the level of protection to which it is
                                                          7 entitled under the Producing Party’s designation until the Court rules on the
                                                          8 challenge.
                                                          9 VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
                                                        10         8.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                        11 disclosed or produced by another Party or by a Non-Party in connection with this
  LLP




                                                        12 Action only for prosecuting, defending, or attempting to settle this Action. Such
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                        13 Protected Material may be disclosed only to the categories of persons and under the
                         TELEPHONE (213) 426-2000




                                                        14 conditions described in this Order. When the Action has been terminated, a
                                                        15 Receiving Party must comply with the provisions of Section 14 below.
                                                        16         Protected Material must be stored and maintained by a Receiving Party at a
                                                        17 location and in a secure manner that ensures that access is limited to the persons
                                                        18 authorized under this Order.
                                                        19         8.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                        20 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                        21 Receiving      Party   may     disclose   any   information   or   item   designated
                                                        22 “CONFIDENTIAL” only to:
                                                        23         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                        24 as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                                        25 to disclose the information for this Action;
                                                        26         (b) the officers, directors, and employees (including House Counsel) of the
                                                        27 Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                        28         (c)   Experts (as defined in this Order) of the Receiving Party to whom

                                                                                                     -9-
                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 10 of 17 Page ID #:167




                                                          1 disclosure is reasonably necessary for this Action and who have signed the
                                                          2 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                          3        (d) the court and its personnel;
                                                          4        (e) court reporters and their staff;
                                                          5        (f)   professional jury or trial consultants, mock jurors, and Professional
                                                          6 Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                          7 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                          8        (g) the author or recipient of a document containing the information or a
                                                          9 custodian or other person who otherwise possessed or knew the information;
                                                         10        (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                                         11 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  LLP




                                                         12 requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                         13 form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
                         TELEPHONE (213) 426-2000




                                                         14 confidential information unless they sign the “Acknowledgment and Agreement to
                                                         15 Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
                                                         16 or ordered by the court. Pages of transcribed deposition testimony or exhibits to
                                                         17 depositions that reveal Protected Material may be separately bound by the court
                                                         18 reporter and may not be disclosed to anyone except as permitted under this
                                                         19 Protective Order; and
                                                         20        (i)   any mediator or settlement officer, and their supporting personnel,
                                                         21 mutually agreed upon by any of the parties engaged in settlement discussions.
                                                         22 IX.    PROTECTED           MATERIAL              SUBPOENAED       OR      ORDERED
                                                         23        PRODUCED IN OTHER LITIGATION
                                                         24        If a Party is served with a subpoena or a court order issued in other litigation
                                                         25 that compels disclosure of any information or items designated in this Action as
                                                         26 “CONFIDENTIAL,” that Party must:
                                                         27        (a) promptly notify in writing the Designating Party. Such notification shall
                                                         28 include a copy of the subpoena or court order unless prohibited by law;

                                                                                                          -10-
                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 11 of 17 Page ID #:168




                                                          1        (b) promptly notify in writing the party who caused the subpoena or order to
                                                          2 issue in the other litigation that some or all of the material covered by the subpoena
                                                          3 or order is subject to this Protective Order. Such notification shall include a copy of
                                                          4 this Protective Order; and
                                                          5        (c) cooperate with respect to all reasonable procedures sought to be pursued
                                                          6 by the Designating Party whose Protected Material may be affected.
                                                          7        If the Designating Party timely seeks a protective order, the Party served with
                                                          8 the subpoena or court order shall not produce any information designated in this
                                                          9 action as “CONFIDENTIAL” before a determination by the court from which the
                                                         10 subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                         11 permission, or unless otherwise required by the law or court order. The Designating
  LLP




                                                         12 Party shall bear the burden and expense of seeking protection in that court of its
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                         13 confidential material and nothing in these provisions should be construed as
                         TELEPHONE (213) 426-2000




                                                         14 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                                         15 directive from another court.
                                                         16 X.     A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
                                                         17        PRODUCED IN THIS LITIGATION
                                                         18        (a) The terms of this Order are applicable to information produced by a Non-
                                                         19 Party in this Action and designated as “CONFIDENTIAL.”              Such information
                                                         20 produced by Non-Parties in connection with this litigation is protected by the
                                                         21 remedies and relief provided by this Order. Nothing in these provisions should be
                                                         22 construed as prohibiting a Non-Party from seeking additional protections.
                                                         23        (b) In the event that a Party is required, by a valid discovery request, to
                                                         24 produce a Non-Party’s confidential information in its possession, and the Party is
                                                         25 subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                         26 confidential information, then the Party shall:
                                                         27        (1) promptly notify in writing the Requesting Party and the Non-Party that
                                                         28 some or all of the information requested is subject to a confidentiality agreement

                                                                                                      -11-
                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 12 of 17 Page ID #:169




                                                          1 with a Non-Party;
                                                          2         (2) promptly provide the Non-Party with a copy of the Protective Order in
                                                          3 this Action, the relevant discovery request(s), and a reasonably specific description
                                                          4 of the information requested; and
                                                          5         (3) make the information requested available for inspection by the Non-
                                                          6 Party, if requested.
                                                          7         (c) If a Non-Party represented by counsel fails to commence the process
                                                          8 called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
                                                          9 notice and accompanying information or fails contemporaneously to notify the
                                                         10 Receiving Party that it has done so, the Receiving Party may produce the Non-
                                                         11 Party’s confidential information responsive to the discovery request.             If an
  LLP




                                                         12 unrepresented Non-Party fails to seek a protective order from this court within 14
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                         13 days of receiving the notice and accompanying information, the Receiving Party
                         TELEPHONE (213) 426-2000




                                                         14 may produce the Non-Party’s confidential information responsive to the discovery
                                                         15 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                         16 not produce any information in its possession or control that is subject to the
                                                         17 confidentiality agreement with the Non-Party before a determination by the court
                                                         18 unless otherwise required by the law or court order. Absent a court order to the
                                                         19 contrary, the Non-Party shall bear the burden and expense of seeking protection in
                                                         20 this court of its Protected Material.
                                                         21 XI.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                         22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                         23 Protected Material to any person or in any circumstance not authorized under this
                                                         24 Protective Order, the Receiving Party must immediately (a) notify in writing the
                                                         25 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                                                         26 all unauthorized copies of the Protected Material, (c) inform the person or persons to
                                                         27 whom unauthorized disclosures were made of all the terms of this Order, and (d)
                                                         28 request such person or persons to execute the “Acknowledgment and Agreement to

                                                                                                      -12-
                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 13 of 17 Page ID #:170




                                                          1 Be Bound” that is attached hereto as Exhibit A.
                                                          2 XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                          3          PROTECTED MATERIAL
                                                          4          When a Producing Party gives notice to Receiving Parties that certain
                                                          5 inadvertently produced material is subject to a claim of privilege or other protection,
                                                          6 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                          7 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                          8 may be established in an e-discovery order that provides for production without
                                                          9 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                                                         10 as the parties reach an agreement on the effect of disclosure of a communication or
                                                         11 information covered by the attorney-client privilege or work product protection, the
  LLP




                                                         12 parties may incorporate their agreement into this Protective Order.
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                         13 XIII. MISCELLANEOUS
                         TELEPHONE (213) 426-2000




                                                         14          13.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                         15 person to seek its modification by the Court in the future.
                                                         16          13.2 Right to Assert Other Objections. No Party waives any right it
                                                         17 otherwise would have to object to disclosing or producing any information or item
                                                         18 on any ground not addressed in this Protective Order. Similarly, no Party waives
                                                         19 any right to object on any ground to use in evidence of any of the material covered
                                                         20 by this Protective Order.
                                                         21          13.3 Filing Protected Material. A Party that seeks to file under seal any
                                                         22 Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
                                                         23 orders of the assigned District Judge and Magistrate Judge. If a Party's request to
                                                         24 file Protected Material under seal is denied by the court, then the Receiving Party
                                                         25 may file the information in the public record unless otherwise instructed by the
                                                         26 court.
                                                         27 XIV. FINAL DISPOSITION
                                                         28          After the final disposition of this Action, as defined in Section 5, within 60

                                                                                                      -13-
                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 14 of 17 Page ID #:171




                                                          1 days of a written request by the Designating Party, each Receiving Party must return
                                                          2 all Protected Material to the Producing Party or destroy such material. As used in
                                                          3 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                          4 summaries, and any other format reproducing or capturing any of the Protected
                                                          5 Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                          6 Party must submit a written certification to the Producing Party (and, if not the same
                                                          7 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                                          8 (by category, where appropriate) all the Protected Material that was returned or
                                                          9 destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                                         10 abstracts, compilations, summaries or any other format reproducing or capturing any
                                                         11 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  LLP




                                                         12 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                         13 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                         TELEPHONE (213) 426-2000




                                                         14 reports, attorney work product, and consultant and expert work product, even if such
                                                         15 materials contain Protected Material. Any such archival copies that contain or
                                                         16 constitute Protected Material remain subject to this Protective Order as set forth in
                                                         17 Section 5.
                                                         18 / / /
                                                         19 / / /
                                                         20 / / /
                                                         21 / / /
                                                         22 / / /
                                                         23 / / /
                                                         24 / / /
                                                         25 / / /
                                                         26 / / /
                                                         27 / / /
                                                         28 / / /

                                                                                                      -14-
                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 15 of 17 Page ID #:172




                                                          1 XV. VIOLATION
                                                          2        Any violation of this Order may be punished by any and all appropriate
                                                          3 measures including, without limitation, contempt proceedings and/or monetary
                                                          4 sanctions.
                                                          5
                                                          6 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                          7
                                                          8
                                                          9       /S/ Sonia M. Mercado                                 DATED: April 5, 2021
                                                            Sonia M. Mercado, Esq.
                                                         10 SONIA MERCADO & ASSOCIATES
                                                         11 Attorneys for Plaintiffs Estate of Eric Esteban Briceno,
                                                            Blanca Luisa Briceno, Juan Manuel Briceno
  LLP




                                                         12
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071
HURRELL CANTRALL




                                                         13
                         TELEPHONE (213) 426-2000




                                                         14       /S/ R. Samuel Paz                                    DATED: April 5, 2021
                                                            R. Samuel Paz, Esq.
                                                         15 LAW OFFICES OF R. SAMUEL PAZ
                                                         16 Attorneys for Plaintiff Juan Manuel Briceno
                                                         17
                                                         18
                                                         19       /S/ John Burton                                      DATED: April 5, 2021
                                                            John Burton, Esq.
                                                         20 LAW OFFICE OF JOHN BURTON
                                                         21 Attorneys for Plaintiff Juan Manuel Briceno
                                                         22
                                                         23
                                                         24
                                                                  /s/ Mark R. Pachowicz                                DATED: April 5, 2021
                                                         25 Mark  R. Pachowicz, Esq.
                                                            Jennie A. Hendrickson, Esq.
                                                         26 PACHOWICZ GOLDENRING, a PLC
                                                            Attorneys for Plaintiffs Estate of Eric Esteban Briceno,
                                                         27 Blanca Luisa Briceno, Juan Manuel Briceno
                                                         28

                                                                                                     -15-
                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 16 of 17 Page ID #:173




                                                          1
                                                          2
                                                          3       /s/ Diane Martinez                               DATED: April 6, 2021
                                                            Thomas C. Hurrell, Esq.
                                                          4 Diane Martinez, Esq.
                                                          5 Roy Garcia, Esq.
                                                            HURRELL CANTRALL LLP
                                                          6 Attorneys for Defendants County of Los Angeles,
                                                            Los Angeles County Sheriff's Department, Sheriff Alex Villanueva
                                                          7
                                                          8
                                                          9 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                         10
                                                         11 DATED: 4/6/2021
  LLP




                                                         12
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071




                                                              /s/ CHARLES F. EICK
HURRELL CANTRALL




                                                         13 ________________________________
                         TELEPHONE (213) 426-2000




                                                         14 Honorable Charles F. Eick
                                                            United States Magistrate Judge
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28

                                                                                                  -16-
                                                        Case 2:21-cv-01388-SB-E Document 24 Filed 04/06/21 Page 17 of 17 Page ID #:174




                                                          1                                      EXHIBIT A
                                                          2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                          3
                                                          4 I,    _____________________________           [print   or   type    full   name],    of
                                                          5 _________________ [print or type full address], declare under penalty of perjury
                                                          6 that I have read in its entirety and understand the Protective Order that was issued
                                                          7 by the United States District Court for the Central District of California on
                                                          8 _________________________ in the case of Estate of Eric Esteban Briceno, et al.
                                                          9 v. County of Los Angeles, et al., Case No. 2:21-cv-01388-SB(Ex). I agree to comply
                                                         10 with and to be bound by all the terms of this Protective Order and I understand and
                                                         11 acknowledge that failure to so comply could expose me to sanctions and punishment
  LLP




                                                         12 in the nature of contempt. I solemnly promise that I will not disclose in any manner
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CAL FORNIA 90071
HURRELL CANTRALL




                                                         13 any information or item that is subject to this Protective Order to any person or
                         TELEPHONE (213) 426-2000




                                                         14 entity except in strict compliance with the provisions of this Order.
                                                         15        I further agree to submit to the jurisdiction of the United States District Court
                                                         16 for the Central District of California for the purpose of enforcing the terms of this
                                                         17 Protective Order, even if such enforcement proceedings occur after termination of
                                                         18 this action. I hereby appoint __________________________ [print or type full
                                                         19 name] of _______________________________________ [print or type full address
                                                         20 and telephone number] as my California agent for service of process in connection
                                                         21 with this action or any proceedings related to enforcement of this Protective Order.
                                                         22 Date: ______________________________________
                                                         23 City and State where sworn and signed: _________________________________
                                                         24
                                                         25 Printed name: _______________________________
                                                         26
                                                         27 Signature: __________________________________
                                                         28

                                                                                                      -17-
